Exhibit 99.2 Second Quarter Fiscal 2011 Supplemental Operating and Financial Data for the Quarter Ended October 31, 2010 CONTACT: Michelle Saari VP - Marketing & Communications Direct Dial: 701-837-4738 E-Mail: msaari@iret.com 3015 16th Street SW, Suite 100 Minot, ND 58701 Tel: 701.837.4738 Fax: 701.838.7785 www.iret.com Supplemental Financial and Operating Data Table of Contents October 31, 2010 Page Company Background and Highlights 2 Investment Cost by Segment 5 Key Financial Data Condensed Consolidated Balance Sheets 6 Condensed Consolidated Statements of Operations 7 Funds From Operations 8 Earnings Before Interest, Taxes, Depreciation and Amortization (EBITDA) 9 Capital Analysis Long-Term Mortgage Debt Analysis 10 Long-Term Mortgage Debt Detail 11-12 Capital Analysis 13 Portfolio Analysis Stabilized Properties Net Operating Income Summary 14 Net Operating Income Detail 15-18 Stabilized Properties and Overall Physical Occupancy Levels by Segment 19 Tenant Analysis Commercial Leasing Summary 20-21 Multi-Family Residential Summary 22 10 Largest Commercial Tenants - Based on Annualized Base Rent 23 Lease Expirations as of October 31, 2010 24 Growth and Strategy Fiscal 2011 Acquisition Summary 25 Fiscal 2011 Development Summary 26 Definitions 27 Table of Contents 1 Company Background and Highlights Second Quarter Fiscal 2011 Investors Real Estate Trust is a self-administered, equity real estate investment trust (REIT) investing in a portfolio of income-producing properties located primarily in the upper Midwest.IRET’s portfolio is diversified among multi-family residential, commercial office, commercial medical (including senior housing), commercial industrial and commercial retail segments. During the second quarter of fiscal year 2011, IRET had no acquisitions or development projects placed in service.The Company sold a small retail property in Ladysmith, Wisconsin on September 2, 2010; a patio home property in Fargo, North Dakota on September 30, 2010; and the Company’s 504-unit Dakota Hill at Valley Ranch Apartments in Irving, Texas, on October 26, 2010, for sales prices totaling $36.8 million. IRET has substantially completed its announced goal of transferring the management of the majority of our commercial and multi-family residential properties from third-party property management companies to our own employees.As of October 31, 2010, the Company has under internal management a total of 153 properties in our commercial office, commercial medical, commercial industrial and commercial retail segments, totaling approximately 9.3 million square feet.Approximately 82.1% of the properties in our commercial office segment, 89.1% of the properties in our commercial medical segment, 90.0% of the properties in our commercial industrial segment, and 96.9% of the properties in our commercial retail segment, were internally managed by Company employees as of October 31, 2010.IRET continues to evaluate existing and acquired commercial properties to determine additional suitable candidates for internal management, and to establish appropriate timelines to accomplish the transfers. The transition to internal management in the Company’s multi-family residential segment is also substantially complete. As of October 31, 2010, approximately 88.3% of the properties in the Company’s multi-family residential segment were internally managed by Company employees, or approximately 7,744 units in 68 properties. The Company has added a significant number of new employees, many of whom were hired to work in multi-family residential property management, and as of October 31, 2010, the Company had 375 employees, of which 292 were full-time and 83 part-time employees; of these 375 employees, 55 are corporate staff in our Minot, North Dakota and Eden Prairie, Minnesota offices, and 320 are property management employees based at our properties or in local property management offices. These additions to staff, and associated investments in equipment, accounting and other support systems, represented a significant expense to the Company, which was reflected in an increase in property management expense attributable to the Company’s internal property management initiative of approximately $362,000 for the three months ended July 31, 2010. On April 7, 2009, IRET and IRET Properties entered into a continuous equity offering program sales agreement with Robert W. Baird & Co. Incorporated (Baird).Pursuant to the Sales Agreement, IRET may offer and sell its common shares of beneficial interest having an aggregate gross sales price of up to $50 million, from time to time through Baird as IRET's sales agent. Sales of common shares, if any, under the program will depend upon market conditions and other factors to be determined by IRET. During the second quarter of fiscal year 2011, IRET sold no common shares under this program. IRET’s second quarter fiscal year 2011 results reflect the continued slow recovery from the national economic recession.Factors adversely affecting demand for IRET’s commercial office properties in particular continued to be pervasive, with commercial tenants continuing to focus on reducing costs through space reductions and lower rents.Physical occupancy decreased in all of our reportable segments except for commercial medical during the three months ended October 31, 2010, on a stabilized and all-property basis, and our overall level of tenant concessions increased, compared to the year-earlier period. We believe our decreased occupancy levels reflect the economic conditions in our markets, as recovery from the national economic recession has been slow.The recession, and illiquidity and uncertainty in the financial and capital markets during calendar years 2008, 2009 and continuing into 2010, negatively affected substantially all businesses, including ours.Although signs of an economic recovery have emerged during the first two quarters of our current fiscal year, we continue to expect recovery from the recession to be slow during the balance of the current fiscal year.It is not possible for us to predict or quantify the timing and impact of such a recovery, or lack thereof, during the remainder of fiscal year 2011. In the second quarter of fiscal year 2011, IRET paid its 158th consecutive quarterly distribution per common share/unit at equal or increasing rates.The $0.1715 per share/unit distribution was paid October 1, 2010.Company management and the Board continue to review the Company’s common share distribution level in conjunction with closely monitoring the Company’s operating results during this prolonged economic downturn. As of October 31, 2010, IRET owns a diversified portfolio of 251 properties consisting of 77 multi-family residential properties, 67 commercial office properties, 55 commercial medical properties (including senior housing), 20 commercial industrial properties and 32 commercial retail properties.IRET’s distributions have been maintained or increased every year for 39 consecutive years.IRET’s shares are publicly traded on the NASDAQ Global Select Market (NASDAQ:IRET). Table of Contents 2 Company Snapshot (as of October 31, 2010) Company Headquarters Minot, North Dakota Fiscal Year-End April 30 Reportable Segments Multi-Family Residential, Commercial Office, Commercial Medical, Commercial Industrial, Commercial Retail Total Properties Total Square Feet (commercial properties) 12.0 million Total Units (multi-family residential properties) Common Shares Outstanding (thousands) Limited Partnership Units Outstanding (thousands) Common Share Distribution - Quarter/Annualized $0.1715/$0.686 Dividend Yield 7.8% Total Capitalization (see p. 13 for detail) $1.9 billion Investor Information Board of Trustees Jeffrey L. Miller Trustee and Chairman Stephen L. Stenehjem Trustee and Vice Chairman, Chair of Compensation Committee John D. Stewart Trustee, Chair of Audit Committee Patrick G. Jones Trustee C.W. “Chip” Morgan Trustee John T. Reed Trustee, Chair of Nominating and Governance Committee Edward T. Schafer Trustee W. David Scott Trustee Thomas A. Wentz, Jr. Trustee, Senior Vice President and Chief Operating Officer Timothy P. Mihalick Trustee, President and Chief Executive Officer Management Timothy P. Mihalick President and Chief Executive Officer; Trustee Thomas A. Wentz, Jr Senior Vice President and Chief Operating Officer; Trustee Diane K. Bryantt Senior Vice President and Chief Financial Officer Charles A. Greenberg Senior Vice President, Commercial Asset Management Michael A. Bosh Senior Vice President, General Counsel and Assistant Secretary Thomas A. Wentz, Sr. Senior Vice President and Chief Investment Officer Corporate Headquarters: 3015 16th Street SW, Suite 100 Minot, North Dakota 58701 Trading Symbol:IRET Stock Exchange Listing:NASDAQ Investor Relations: Michelle Saari msaari@iret.com Table of Contents 3 Common Share Data (NASDAQ: IRET) 2nd Quarter Fiscal Year 2011 1st Quarter Fiscal Year 2011 4th Quarter Fiscal Year 2010 3rd Quarter Fiscal Year 2010 2nd Quarter Fiscal Year 2010 High Closing Price $ Low Closing Price $ Average Closing Price $ Closing Price at end of quarter $ Common Share Distributions—annualized $ Closing Dividend Yield - annualized % Closing common shares outstanding (thousands) Closing limited partnership units outstanding (thousands) Closing market value of outstanding common shares, plus imputed closing market value of outstanding limited partnership units (thousands) $ Certain statements in these supplemental disclosures are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ materially from projected results.Such risks, uncertainties and other factors include, but are not limited to:fluctuations in interest rates, the effect of government regulation, the availability of capital, changes in general and local economic and real estate market conditions, competition, our ability to attract and retain skilled personnel, and those risks and uncertainties detailed from time to time in our filings with the Securities and Exchange Commission, including our 2010 Form 10-K.We assume no obligation to update or supplement forward-looking statements that become untrue because of subsequent events. Table of Contents 4 Investment Cost by Segment – Second Quarter Fiscal 2011 With investments in the multi-family residential and commercial office, commercial medical, commercial industrial and commercial retail segments, IRET’s diversified portfolio helps to provide stability during market fluctuations in returns from specific property types. Table of Contents 5 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands) 10/31/2010 07/31/2010 04/30/2010 01/31/2010 10/31/2009 ASSETS Real estate investments Property owned $ Less accumulated depreciation ) Development in progress 0 Unimproved land Mortgage loans receivable, net of allowance Total real estate investments Other assets Cash and cash equivalents Restricted cash 0 0 0 0 Marketable securities – available-for-sale Receivable arising from straight-lining of rents, net of allowance Accounts receivable, net of allowance Real estate deposits Prepaid and other assets Intangible assets, net of accumulated amortization Tax, insurance, and other escrow Property and equipment, net of accumulated depreciation Goodwill Deferred charges and leasing costs, net of accumulated amortization TOTAL ASSETS $ LIABILITIES AND EQUITY LIABILITIES Accounts payable and accrued expenses $ Revolving lines of credit Mortgages payable Other TOTAL LIABILITIES REDEEMABLE NONCONTROLLING INTERESTS – CONSOLIDATED REAL ESTATE ENTITIES EQUITY Investors Real Estate Trust shareholders’ equity Preferred Shares of Beneficial Interest Common Shares of Beneficial Interest Accumulated distributions in excess of net income ) Total Investors Real Estate Trust shareholders’ equity Noncontrolling interests – Operating Partnership Noncontrolling interests – consolidated real estate entities Total equity TOTAL LIABILITIES AND EQUITY $ Table of Contents 6 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share data) Six Months Ended Three Months Ended OPERATING RESULTS 10/31/2010 10/31/2009 10/31/2010 07/31/2010 04/30/2010 01/31/2010 10/31/2009 Real estate revenue $ Real estate expenses Gain on involuntary conversion 0 0 0 0 0 0 Net operating income Depreciation/amortization ) Administrative expenses, advisory and trustee services ) Other expenses ) Impairment of real estate investment 0 ) 0 0 0 0 ) Interest ) Interest and other income Income tax benefit (expense) 0 0 19 ) 0 0 0 Income from continuing operations Income (loss) from discontinued operations ) ) ) Net income $ Net (income) loss attributable to noncontrolling interest – Operating Partnership ) 39 59 Net loss (income) attributable to noncontrolling interests – consolidated real estate entities 44 ) 20 24 ) 49 26 Net income attributable to Investors Real Estate Trust Dividends to preferred shareholders ) NET INCOME (LOSS) AVAILABLE TO COMMON SHAREHOLDERS $ ) $ ) Per Share Data Earnings per common share from continuing operations – Investors Real Estate Trust – basic & diluted $ Earnings per common share from discontinued operations – Investors Real Estate Trust – basic & diluted ) Net income per common share – basic & diluted $ Percentage of Revenues Real estate expenses % Depreciation/amortization % General and administrative % Interest % Net income % Ratios EBITDA(1)/Interest expense x x x x x x x EBITDA/Interest expense plus preferred distributions x x x x x x x See Definitions on page 27.EBITDA is a non-GAAP measure; see page 9 for a reconciliation of EBITDA to net income (loss). Table of Contents 7 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES FUNDS FROM OPERATIONS(unaudited) (in thousands, except per share and unit data) Six Months Ended Three Months Ended 10/31/2010 10/31/2009 10/31/2010 07/31/2010 04/30/2010 01/31/2010 10/31/2009 Funds From Operations(1) Net income attributable to Investors Real Estate Trust $ Less dividends to preferred shareholders ) Net income (loss) available to common shareholders ) ) Adjustments: Noncontrolling interests – Operating Partnership ) ) Depreciation and amortization Gain on depreciable property sales ) 0 ) 0 ) 0 0 Funds from operations applicable to common shares and Units $ FFO per share and unit - basic and diluted $ Weighted average shares and units $ $ See Definitions on page 27. Table of Contents 8 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES EARNINGS BEFORE INTEREST, TAXES, DEPRECIATION AND AMORTIZATION (EBITDA) (unaudited) (in thousands) Six Months Ended Three Months Ended 10/31/2010 10/31/2009 10/31/2010 07/31/2010 04/30/2010 01/31/2010 10/31/2009 EBITDA(1) Net income attributable to Investors Real Estate Trust $ Adjustments: Noncontrolling interests – Operating Partnership ) ) Income before noncontrolling interests – Operating Partnership Add: Interest Depreciation/amortization related to real estate investments Amortization related to non-real estate investments Amortization related to real estate revenues(2) 53 64 28 25 26 28 30 Less: Interest income ) Gain on sale of real estate, land and other investments ) 0 ) 0 ) 0 0 EBITDA $ See Definitions on page 27. Included in real estate revenue in the Statement of Operations. Table of Contents 9 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES LONG-TERM MORTGAGE DEBT ANALYSIS (in thousands) Debt Maturity Schedule Annual Expirations Total Mortgage Debt Future Maturities of Debt Fiscal Year Fixed Debt Variable Debt Total Debt Weighted Average(1) % of Total Debt $ $
